 



EXHIBIT 10.12(g)

SEVENTH AMENDMENT TO THE
STERLING CHEMICALS, INC.
SIXTH AMENDED AND RESTATED
SAVINGS AND INVESTMENT PLAN

W I T N E S S E T H:

     WHEREAS, Sterling Chemicals, Inc. (the “Employer”) presently maintains the
Sterling Chemicals, Inc. Sixth Amended and Restated Savings and Investment Plan
(the “Plan”); and

     WHEREAS, the Employer, pursuant to Section 16.01 of the Plan, has the right
to amend the Plan from time to time subject to certain limitations.

     NOW, THEREFORE, the Plan is hereby amended in the following manner:

     1. Effective as of January 1, 2005, Section 4.02(b) of the Plan is hereby
amended in its entirety to read as follows:

     (b) Except as otherwise provided in Article V or Article VI, for each pay
period, the Employers will make Employer Matching Contributions under this Plan
in an amount equal to:



  (i)   for Participants who (A) are part of a collective bargaining unit and
who were hired prior to June 1, 2004 or (B) are rehired by an Employer on or
after June 1, 2004 and who must participate or accrue a benefit in the Sterling
Chemicals, Inc. Amended and Restated Hourly Paid Employees’ Pension Plan or the
Sterling Chemicals, Inc. Amended and Restated Salaried Employees’ Pension Plan
after they are rehired on or after June 1, 2004 due to the requirements of the
break-in-service rules under Section 410(a)(5) of the Code or Section 202(b) of
ERISA with respect to service performed on or after June 1, 2004, 50% of the
Pre-Tax Matched Contributions and After-Tax Matched Contributions made for such
pay period minus the aggregate amounts of any outstanding Forfeitures; and    
(ii)   for all other Participants, 100% of the Pre-Tax Matched Contributions and
After-Tax Matched Contributions made for such pay period minus the aggregate
amounts of any outstanding Forfeitures.

 



--------------------------------------------------------------------------------



 



      Employer Matching Contributions for any pay period shall be paid to the
Trustee at the same time and in the same manner as Pre-Tax Matched Contributions
and After-Tax Matched Contributions are paid to the Trustee.

     2. Effective as of January 1, 2005, Section 5.02 of the Plan is hereby
amended in its entirety to read as follows:

     Section 5.02. Pre-Tax Contributions. Each Participant shall specify the
amount by which his or her Eligible Earnings shall be reduced by his or her
Employer and contributed to this Plan on his or her behalf; provided, however,
that such Participant may not direct that more than 20% of his or her Eligible
Earnings be contributed to this Plan as Pre-Tax Contributions or After-Tax
Contributions, on a combined basis. For purposes of this Plan, the term “Pre-Tax
Matched Contributions” means:



  (i)   for Participants who (A) are part of a collective bargaining unit and
who were hired prior to June 1, 2004 or (B) are rehired by an Employer on or
after June 1, 2004 and who must participate or accrue a benefit in the Sterling
Chemicals, Inc. Amended and Restated Hourly Paid Employees’ Pension Plan or the
Sterling Chemicals, Inc. Amended and Restated Salaried Employees’ Pension Plan
after they are rehired on or after June 1, 2004 due to the requirements of the
break-in-service rules under Section 410(a)(5) of the Code or Section 202(b) of
ERISA with respect to service performed on or after June 1, 2004, 7% of the
Participant’s contributions based upon his or her Eligible Matched Earnings; and
    (ii)   for all other Participants, 6% of the Participant’s contributions
based upon his or her Eligible Matched Earnings.

Pre-Tax Matched Contributions shall be contributed by the Employer on behalf of
a Participant to such Participant’s Pre-Tax Matched Contributions Account. All
remaining Pre-Tax Contributions made by the Employer on behalf of such
Participant shall be considered “Pre-Tax Supplemental Contributions” and shall
be contributed by the Employer on behalf of such Participant to such
Participant’s Pre-Tax Supplemental Contributions Account.

     3. Effective as of January 1, 2005, Section 6.02 of the Plan is hereby
amended in its entirety to read as follows:

     Section 6.02. After Tax Contributions. Each Participant shall specify the
percentage of his or her Eligible Earnings to be contributed to this Plan;
provided, however, that such Participant may not direct that more than 20% of
his or her Eligible Earnings be contributed as After-Tax Contributions or
Pre-Tax

2



--------------------------------------------------------------------------------



 



Contributions, on a combined basis. For purposes of this Plan, the term
“After-Tax Matched Contributions” means:



  (i)   for Participants who (A) are part of a collective bargaining unit and
who were hired prior to June 1, 2004 or (B) are rehired by an Employer on or
after June 1, 2004 and who must participate or accrue a benefit in the Sterling
Chemicals, Inc. Amended and Restated Hourly Paid Employees’ Pension Plan or the
Sterling Chemicals, Inc. Amended and Restated Salaried Employees’ Pension Plan
after they are rehired on or after June 1, 2004 due to the requirements of the
break-in-service rules under Section 410(a)(5) of the Code or Section 202(b) of
ERISA with respect to service performed on or after June 1, 2004, 7% of the
Participant’s After-Tax Contributions based upon his or her Eligible Matched
Earnings; provided, however, that if the sum of a Participant’s After-Tax
Matched Contributions plus such Participant’s Pre-Tax Matched Contributions
exceeds 7% of such Participant’s Eligible Matched Earnings, such Participant’s
After-Tax Matched Contributions shall be reduced until such sum equals 7% of
such Participant’s Eligible Matched Earnings; and     (ii)   for all other
Participants, 6% of the Participant’s contributions based upon his or her
Eligible Matched Earnings; provided, however, that if the sum of a Participant’s
After-Tax Matched Contributions plus such Participant’s Pre-Tax Matched
Contributions exceeds 6% of such Participant’s Eligible Matched Earnings, such
Participant’s After-Tax Matched Contributions shall be reduced until such sum
equals 6% of such Participant’s Eligible Matched Earnings.

     After-Tax Matched Contributions shall be contributed by the Employer on
behalf of a Participant to such Participant’s After-Tax Matched Contributions
Account. All remaining After-Tax Contributions made by the Employer on behalf of
such Participant shall be considered “After-Tax Supplemental Contributions” and
shall be contributed by the Employer on behalf of such Participant to such
Participant’s After-Tax Supplemental Contributions Account.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer has executed this Seventh Amendment to the
Sterling Chemicals, Inc. Sixth Amended and Restated Savings and Investment Plan
on the ___day of ___, 2005.

         
STERLING CHEMICALS, INC.
   
 
       
By
       

       
 
       
Name:
       

       
 
       
Title
       

       

4